     3:21-cv-01516-JFA-SVH   Date Filed 05/25/21    Entry Number 5   Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    William T. Coleman,                     )      C/A No.: 3:21-1516-JFA-SVH
                                            )
                     Plaintiff,             )
                                            )
                                            )
         vs.                                )
                                            )
    Officer D. Dechman; Officer             )
    Shirley; Officer Brandon                )
    McLaurin; Magistrate Court Judge        )        ORDER AND NOTICE
    Rebecca Adams; Lexington County         )
                                            )
    Public Defender Kebre Simpson;
                                            )
    Lexington County Solicitor              )
    Whitney K. Yongue; Clerk of Court       )
    Lisa M. Comer,                          )
                                            )
                     Defendants.            )
                                            )

       William T. Coleman (“Plaintiff”), 1 proceeding pro se, filed this civil

action pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional

rights by Officers Dechman, Shirley, McLaurin (“Officers”); Magistrate Court


1 Although the complaint lists additional individuals as purported plaintiffs,
only one signature is provided, and the court considers William T. Coleman
as the sole plaintiff. See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.
1975) (“[T]he competence of a layman representing himself [is] clearly too
limited to allow him to risk the rights of others.”); see also Hummer v.
Dalton, 657 F.2d 621, 625–26 (4th Cir. 1981) (holding that a pro se prisoner’s
suit is “confined to redress for violation of his own personal rights and not one
by him as a knight-errant for all prisoners”); C.E. Pope Equity Trust v.
United States, 818 F.2d 696, 697 (9th Cir. 1987) (noting while a non-attorney
may represent himself, he has no authority to appear as an attorney for
others).
                                        1
      3:21-cv-01516-JFA-SVH   Date Filed 05/25/21   Entry Number 5   Page 2 of 8




Judge Rebecca Adams (“Judge”); Public Defender Kebre Simpson (“Public

Defender”); Lexington County Solicitor Whitney K. Yongue (“Solicitor”); and

Clerk of Court Lisa M. Comer (“Clerk”). Pursuant to the provisions of 28

U.S.C. § 636(b)(1) and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), the

undersigned is authorized to review such complaints for relief and submit

findings and recommendations to the district judge.

I.      Factual and Procedural Background

        Plaintiff alleges he was unlawfully arrested by McLaurin, Dechman,

and Shirley. [ECF No. 1 at 8]. Plaintiff alleges Judge violated his

constitutional rights by not allowing him to “exercise his Ramsey Right” to

proceed pro se. Id. Plaintiff further alleges a claim of malicious prosecution

against Clerk and Solicitor, as well as human trafficking and kidnapping. Id.

He claims Public Defender was also involved in his allegedly-illegal

incarceration. Id. at 8–9.      Plaintiff seeks a billion dollars in monetary

damages.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without

prepaying the administrative costs of proceeding with the lawsuit. To protect

against possible abuses of this privilege, the statute allows a district court to

                                         2
   3:21-cv-01516-JFA-SVH     Date Filed 05/25/21   Entry Number 5   Page 3 of 8




dismiss a case upon a finding that the action fails to state a claim on which

relief may be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i),

(ii). A finding of frivolity can be made where the complaint lacks an arguable

basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A

claim based on a meritless legal theory may be dismissed sua sponte under

28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the

plaintiff’s allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d

70, 74 (2d Cir. 1975). The mandated liberal construction afforded to pro se

pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so. Nevertheless,

the requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990).




                                        3
   3:21-cv-01516-JFA-SVH      Date Filed 05/25/21   Entry Number 5   Page 4 of 8




      B.    Analysis

            1.     Judicial Immunity

       Judge should be dismissed based on judicial immunity. It is well-

settled that judges have immunity from claims arising out of their judicial

actions. Mireless v. Waco, 502 U.S. 9, 12 (1991). Judicial immunity is a

protection from suit, not just from ultimate assessment of damages, and such

immunity is not pierced by allegations of corruption or bad faith. See

Mireless, 502 U.S. at 11; see also Stump v. Sparkman, 435 U.S. 349, 356‒57

(1978) (“A judge will not be deprived of immunity because the action he took

was in error, was done maliciously, or was in excess of his authority; rather,

he will be subject to liability only when he has acted in the ‘clear absence of

all jurisdiction.’”) (citation omitted). As Plaintiff’s claims against Judge relate

to her judicial actions, she is entitled to absolute immunity. Accordingly,

Plaintiff’s claims against Judge should be summarily dismissed.

            2.     Prosecutorial Immunity (Solicitor)

      Plaintiff sues Solicitor for actions associated with the prosecution of his

criminal charges. Prosecutors have absolute immunity for activities in or

connected with judicial proceedings, such as a criminal trial, bond hearings,

bail hearings, grand jury proceedings, and pretrial hearings. See Buckley v.

Fitzsimmons,     509   U.S.    259   (1993);   Dababnah      v.   Keller-Burnside,

208 F.3d 467 (4th Cir. 2000). Because Plaintiff’s claims address actions taken

                                         4
   3:21-cv-01516-JFA-SVH     Date Filed 05/25/21   Entry Number 5   Page 5 of 8




by Solicitor in connection with the judicial proceedings for his criminal

charges, these claims are barred by prosecutorial immunity. Accordingly, the

undersigned recommends Solicitor be summarily dismissed from this case.

            3.    Clerk is Entitled to Quasi-Judicial Immunity

       Plaintiff’s claims against Clerk arise from her alleged malicious

prosecution of him. [ECF No. 1 at 8]. It is well-settled that court support

personnel have immunity from a claim for damages and injunctive relief

arising out of their judicial actions. Chu v. Griffith, 771 F.2d 79, 81 (4th Cir.

1985); see also Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir. 1992) (internal

quotation marks and citation omitted) (finding the doctrine of absolute quasi-

judicial immunity has been adopted and made applicable to court support

personnel because of “the danger that disappointed litigants, blocked by the

doctrine of absolute immunity from suing the judge directly, will vent their

wrath on clerks, court reporters, and other judicial adjuncts[.]”); Abebe v.

Seymour, C/A No. 3:12-377-JFA-KDW, 2012 WL 1130667, *2–3 (D.S.C. Apr.

4, 2012) (finding Section 309(c) of the Federal Courts Improvement Act of

1996, Pub. L. No 104-317, 110 Stat. 3847 (1996) amended § 1983 to bar

injunctive relief against a judicial officer “for an act or omission taken in such

officer’s judicial capacity . . . unless a declaratory decree was violated or

declaratory relief was unavailable.”). Because Plaintiff’s allegations concern



                                        5
   3:21-cv-01516-JFA-SVH     Date Filed 05/25/21   Entry Number 5   Page 6 of 8




actions taken in her capacity as a judicial officer, Clerk is protected by quasi-

judicial immunity and should be summarily dismissed from this action.

            4.    Public Defender is not a State Actor Pursuant to § 1983

      Plaintiff has not provided any independent jurisdiction for his claim

against Public Defender. A criminal defense attorney, whether retained or

appointed, does not act under color of state law or federal law, which is a

jurisdictional prerequisite for any civil action brought under § 1983. See Polk

County v. Dodson, 454 U.S. 312, 317–24 nn. 8–9, 12–14 (1981); see also Lugar

v. Edmondson Oil Co., 457 U.S. 922, 940 (1982) (finding purely private

conduct is not actionable under § 1983). Therefore, Public Defender is

entitled to summary dismissal.

            5.    Insufficient Factual Allegations Against Officers

      Plaintiff’s complaint does not contain any factual allegations of

constitutional wrongdoing against Officers. A complaint must contain “a

short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Although the court must liberally construe a

pro se complaint, the United States Supreme Court has made it clear that a

plaintiff must do more than make conclusory statements to state a claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible

                                        6
   3:21-cv-01516-JFA-SVH     Date Filed 05/25/21   Entry Number 5   Page 7 of 8




on its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

Plaintiff’s only allegation related to Officers is the conclusory claim that

McLaurin, Dechman, and Shirley unlawfully arrested him. Because Plaintiff

has provided insufficient factual allegations against Officers, they are

entitled to summary dismissal.

                   NOTICE CONCERNING AMENDMENT


      Although Plaintiff has failed to allege sufficient facts to support a

claim, he may be able to cure deficiencies in his complaint through

amendment. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th

Cir. 2015). Plaintiff may file an amended complaint by June 15, 2021, along

with any appropriate service documents. Plaintiff is reminded an amended

complaint replaces the original complaint and should be complete in itself.

See Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a

general rule, an amended pleading ordinarily supersedes the original and

renders it of no legal effect.”) (citation and internal quotation marks omitted).

If Plaintiff files an amended complaint, the undersigned will conduct

screening of the amended complaint pursuant to 28 U.S.C. § 1915A. If

Plaintiff fails to file an amended complaint or fails to cure the deficiencies




                                        7
   3:21-cv-01516-JFA-SVH   Date Filed 05/25/21   Entry Number 5   Page 8 of 8




identified above, the undersigned will recommend to the district judge that

the claims be dismissed without leave for further amendment.

     IT IS SO ORDERED.


May 25, 2021                              Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      8
